United States Court of Appeals
                     For the First Circuit


No. 01-1043

              CAMBRIDGE LITERARY PROPERTIES, Ltd.,

                      Plaintiff, Appellant,

                               v.

           W. GOEBEL PORZELLANFABRIK G.m.b.H & Co. Kg.,
    GOEBEL VERWALTUNGS - und BETEILIGUNGSGESELLSCHAFT m.b.H.,
the General Partner of GOEBEL PORZELLANFABRIK G.m.b.H. & Co. Kg.,
   and its former General Partners, WILHELM GOEBEL and ULRICH
STOCKE, and GOEBEL ART G.m.b.H., d/b/a GOEBEL OF NORTH AMERICA,

                     Defendants, Appellees.




                             ERRATA



     The opinion of this court issued July 9, 2002, should be
amended as follows:
     On page 7, line 9, replace "turns" with "turns,".
     On page 8, line 1, replace "F.O.B." with "F.O.B.,".